Citation Nr: 0800943	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET No.  04-10 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thyroid disorder, 
including as secondary to service connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1964 to 
December 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran testified before the undersigned Veterans Law 
Judge at a December 2005 Travel Board hearing conducted at 
the RO.  A transcript of that hearing is contained in the 
claims file.  

The Board notes that the veteran had also perfected an appeal 
of a claim for service connection for heart disease as 
secondary to service-connected hypertension, which was also 
the subject of the December 2005 hearing and March 2006 Board 
remand.  However, based on a favorable February 2007 VA 
medical opinion, the RO in June 2007 granted that claim for 
secondary service connection for heart disease, which is a 
complete grant of that claimed benefit.  Accordingly, there 
is no longer a case in controversy before the Board as to 
that issue.
 

FINDINGS OF FACT

A thyroid disorder did not have its onset during active 
service or within one year of separation from active service 
and was not caused or aggravated by service connected 
hypertension.


CONCLUSION OF LAW

The criteria for service connection for a thyroid disorder, 
including as secondary to service-connected hypertension, 
have not been met. U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) and that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 f.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed readjudication of the claim, as in a 
statement of the case (SOC) or a supplemental statement of 
the case (SSOC).  Mayfield; Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

Here, VCAA notice was issued in July 2003, prior to initial 
adjudication of the claim in August 2003.  This July 2003 
VCAA notice letter specifically addressed the veteran's claim 
for service connection for a thyroid disorder to include as 
secondary to service-connected hypertension, and informed her 
of VA's duty to assist her in substantiating her claim under 
the VCAA, and the effect of this duty upon her claim.  The 
letter satisfied three notice requirements of the VCAA.  It 
informed of the evidence required to substantiate the claim 
for service connection for a thyroid disorder as secondary to 
hypertension.  See 38 C.F.R. § 3.310.  It also informed what 
evidence VA would seek to provide and what evidence the 
veteran was expected to provide.  The veteran was also then 
told that it was ultimately her responsibility to see that 
pertinent evidence not in Federal possession is obtained.  
The fourth element - asking that the veteran submit any 
pertinent evidence in her possession - was satisfied by April 
2004 and September 2006 VCAA letters, and any timing error 
was cured by subsequent issuance of a supplemental statement 
of the case in June 2007 addressing the claim de novo.  
Mayfield; Prickett.

In total, VCAA development letters addressing the claim were 
issued on four occasions:  July 2003, April 2004, April 2006, 
and September 2006.  The Board notes that VCAA letters in 
April 2006 and September 2006, while purporting to address 
claims including for service connection for a thyroid 
disorder as secondary to hypertension, listed the following 
under the heading "What the Evidence Must Show":  

In order to support you claim for an earlier 
effective date, the evidence must show that the 
starting date for your grant of benefits should 
be before the date we previously determined.

This obviously does not speak to the issue of service 
connection.  However, it also does not provide erroneous 
information with regard to claims for service connection, but 
rather clearly is directed at a claim for an earlier 
effective date.  The veteran by her own statements and 
submissions demonstrated actual knowledge of the bases of a 
claim for secondary service connection, and hence there is no 
material harm to the veteran's claim in failing to provide 
that information with each issued VCAA letter.  The error did 
not affect the essential fairness of the adjudication.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the July 2003 
VCAA letter did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's secondary service-connected claim, such errors 
were harmless because service connection is here denied for a 
thyroid disorder, and hence no rating or effective date will 
be assigned. Additionally, elements of disability rating and 
effective date were discussed in the April 2006 VCAA letter, 
followed thereafter by the noted supplemental statement of 
the case in June 2007, thereby curing any such deficiency.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records (SMRs) and 
pertinent treatment records, and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The noted development letters requested that the veteran 
advise of any VA and/or private medical sources of evidence 
pertinent to her claim, and to provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, and 
medical evidence of a causal relationship between a thyroid 
disorder and hypertension, in support of the claim.  VA and 
service medical records have been obtained and associated 
with the claims folder.  

The veteran in September 2004 informed of treatment by 
private treating medical practitioners, and respective dates 
of treatment, additionally providing authorizations to obtain 
records of treatment.  Review of the claims folders reflects 
that pertinent treatment records have already been submitted 
and associated with the claims folders.  While it appears 
that records were not obtained from Dr. Fallon of Wauchula, 
Florida, the veteran informed in her September 2004 
authorization to obtain records from that physician, that his 
role was to provide laboratory referrals in October 2003 and 
November 2003.  The record reflects that doctors Oats and 
Ebersole, both of the Watson Clinic, were referred by Dr. 
Fallon for care of the veteran's hyperthyroidism and 
hypertension, respectively.  It thus appears that Dr. Fallon 
referred the veteran for specialist care and treatment, 
without any indication that he provided such specialized care 
or treatment himself.  The clinical records reflect that the 
veteran was receiving her primary care from VA physicians.  
The veteran has not contended that Dr. Fallon provided 
anything other than referrals, and has not contended that Dr. 
Fallon provided any etiological opinion addressing the 
veteran's hyperthyroidism.  There is thus presented no 
reasonable possibility that obtaining any unobtained records 
of Dr. Fallon will further the veteran's claim.  

The Board is also satisfied that development requested in the 
March 2006 Board remand has been satisfactorily completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).  A requested VA 
examination was afforded the veteran, as already noted.  As 
instructed by the Board, the RO contacted the veteran by VCAA 
letters in April 2006 and September 2006, and asked her to 
provide the full name and contact information of "Dr. 
Crick", and to provide authorization to obtain private 
treatment records from Dr. Crick and doctors Oats and 
Mehanna.  The veteran failed to provide that requested 
information or those requested authorizations.  The Board 
notes in this regard that "[T]he duty to assist is not 
always a one-way street.  If a veteran (appellant) wishes 
help, [s]he cannot passively wait for it in those 
circumstances [where her input is crucial for obtaining that 
assistance]." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Hence, the Board concludes that the duty to assist 
with regard to these private treatment records, and with 
regard to Board remand instructions, are here satisfied.  

All records received were associated with the claims folder, 
and the veteran was duly informed, including by the appealed 
August 2003 rating action and subsequent February 2004 
statement of the case and June 2007 supplemental statement of 
the case, of records obtained in furtherance of her claim, 
and thus by implication of records not obtained.  The veteran 
was adequately informed of the importance of obtaining all 
relevant records.  The veteran and her representative have 
not identified, and the record does not otherwise indicate, 
any additional existing evidence presenting a reasonable 
possibility of furthering the appealed claim for which the 
duty to assist has not already been fulfilled, as discussed.  
Wood; Olson.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 f.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

The veteran was afforded a VA examination in February 2007 
specifically addressing her claimed thyroid disorder and any 
etiology as related to her service-connected hypertension.  
The Board finds this examination, taken together with all the 
evidence of record, adequate for the present adjudication.  
See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran and her representative were afforded appropriate 
opportunity to address the claim, and did so by written 
submissions as well as by testimony at the December 2005 
Travel Board hearing.  There is no indication that the 
veteran or her representative expressed a further desire to 
address the claim which has not been fulfilled.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Claim for Service Connection 

The veteran primarily contends that a thyroid disorder is the 
result of her service-connected hypertension.  

Service connection is not here found on a direct or first-
year-post-service presumptive basis.  The veteran has not 
particularly claimed those bases for service connection for a 
thyroid disorder.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).   The Board is mindful of its obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The RO addressed and developed direct service connection in 
the course of appeal.  Significantly, the competent and 
probative evidence does not relate the post-service thyroid 
disorder directly or presumptively to military service.  
Consequently, the Board will proceed to address the veteran's 
primary claim - secondary service connection.    

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder. 38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service connected 
disease or injury is said to have been aggravated by the 
service connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service- connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  Additionally, the 
Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended during the pendency of the appeal. The intended 
effect of this amendment is to conform VA regulations to the 
Allen decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006) 
(to be codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
results in no new liberalization or restriction in this 
appeal.

Medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

The Board must analyze the credibility and probative value of 
all the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

VA treatment and examination records from 2003 reflect 
continued chronic hypertension, and also reflect abnormal 
thyroid, with diagnosed hyperthyroidism.  Private treatment 
records from the Watson Clinic dated in 2003 reflect 
treatment for hyperthyroidism.  The veteran was afforded a 
February 2007 VA medical examination to address the presence 
of a thyroid disorder and any etiology as related to service-
connected hypertension.  The VA examiner noted the presence 
of both hypertension and hyperthyroidism as supported by 
clinical records, but opined that the veteran's hypertension 
neither caused nor aggravated her hyperthyroidism.  

The claims folder also contains a December 2003 private 
medical opinion by Dr. Oats, of the Watson Clinic, to the 
effect that the veteran had both hypertension and 
hypothyroidism, and that hyperthyroidism was known to 
aggravate hypertension, "especially raising the systolic 
blood pressure."  However, Dr. Oats did not provide any 
opinion addressing hypertension as a cause or aggravating 
factor, rather than as a potential effect, of the veteran's 
hyperthyroidism.  The veteran in her December 2005 hearing 
testimony contended that this physician intended to say 
precisely the opposite - that hypertension aggravated 
hyperthyroidism - but there is no evidence of such an 
opposite intent on the part of this physician in the medical 
letter as written.  To the contrary, other evidence of 
record, as discussed below, informs of medical knowledge as 
Dr. Oats stated, and not the opposite.  The Court, in 
addressing such evidence as the aforementioned hearing 
testimony, has held that a layperson's account, filtered 
through a layperson's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence required to support 
a claim.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Hence, the Dr. Oats's opinion fails to support the claim.  

However, the veteran did also submit an opinion by W. Encke, 
D.C., who informed that he provided herbal therapies for the 
veteran.  In a March 2006 letter, Dr. Encke stated, in 
pertinent part, as follows:

I have watched her suffer with her hyperthyroid 
problems that are secondary to her hypertension, 
and am convinced that the hypertension is the link 
and probable cause of the hyperthyroidism.  I have 
researched this probable link on [the veteran's] 
behalf, and have seen where other practitioners 
believe as I do that the two are linked, but have 
not found studies that document that causal 
relationship.  It is normal for such medical 
relationships to occur where there are no research 
studies yet to support the relationship.  I am 
concerned that [the veteran] falls into that 
category.

Thus, this treating chiropractor has conceded that there is 
are no medical studies to support his opinion of a causal 
relationship between hypertension and hyperthyroidism, but 
rather merely reportedly others who share the chiropractor's 
belief that such a causal relationship exists.  He has 
provided no medical basis to support his belief of such a 
causal relationship, including no clinical data and no other 
medical rationale.  The Court has addressed this question of 
unfounded medical speculation, concluding that a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Accordingly, the Board cannot afford any weight to 
this chiropractor's opinion of etiology.  

The veteran herself expresses an opinion that her 
hyperthyroidism is caused by her hypertension, but her lay 
opinion is not probative where, as here, specialized medical 
knowledge informed by clinical data or other medical 
rationale, and not mere lay opinion, is required for a 
cognizable opinion addressing this medical question of 
etiology.  Espiritu; cf. Jandreau.  

The veteran has also submitted some medical literature 
purportedly in support of her claim.  However, nothing she 
submitted informed of medical research or medical knowledge 
that hypertension caused or aggravated hyperthyroidism.  It 
is true that some presumptions have been adopted within 
governing regulations based on recognized positive medical 
correlations to certain diseases or injuries.  See, e.g., 
38 C.F.R. §§ 3.307, 3.309 (2007).  However, where no such 
presumption is recognized in the governing law, service 
connection can only be established based on facts as 
medically interpreted for the claimant's particular case.  
38 C.F.R. § 3.303 (2007).

The record as a whole and the medical records contained 
therein provide no cognizable medical opinion supporting 
hypertension as a condition causing or aggravating the 
veteran's hyperthyroidism.  Thus, absent cognizable evidence 
contrary to the negative opinion provided by the VA examiner 
in February 2007, the Board concludes that the preponderance 
of the evidence is against the veteran's service-connected 
hypertension either causing or aggravating her claimed 
thyroid disorder.  38 C.F.R. § 3.310.  

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for a thyroid disorder, including as 
secondary to service-connected hypertension, is denied.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


